Opinion by
Walker, J.
At the hearing the examiner testified that all of the items on the invoice, with the exception of 3, consisted of lumber and that those 3 consisted of timber and should have been returned at the 50-cent rate under paragraph 401, but free of the tax imposed under the revenue act. In accordance therewith and on the authority of Laurence Phillips Lumber Co. v. United States (T. D. 49624), which record was incorporated herein, the protest was sustained only as to the 3 items above mentioned.